Electronically Filed
                                                        Supreme Court
                                                        SCWC-30254
                                                        15-SEP-2011
                                                        02:22 PM

                          NO. SCWC-30254

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       EDMUND M. ABORDO, Petitioner/Petitioner-Appellant,

                                vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (ICA NO. 30254; S.P.P. NO. 09-1-0026; S.P. NO. 09-1-0426;
                         CR. NO. 93-0737)

   AMENDED ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ. and
       Circuit Judge Ahn, in place of Acoba, J., recused)

          Petitioner/Petitioner-Appellant Edmund M. Abordo’s
application for writ of certiorari, filed on August 5, 2011, is
hereby rejected.
          DATED:   Honolulu, Hawai#i, September 15, 2011.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Karen S.S. Ahn

Edmund M. Abordo,
petitioner/petitioner-
appellant pro se, on
the application